Exhibit 10.15

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

by and among

 

STARVOX COMMUNICATIONS, INC.
and

CAPITAL TELECOMMUNICATIONS, INC.,
individually and collectively as the “Seller”

 

and

 

MANHATTAN TELECOMMUNICATIONS CORPORATION,
and
EACH OF THE SEVERAL PURCHASER DESIGNEES
individually and collectively as the “Purchasers”

 

 

 

 

--------------------------------------------------------------------------------

 

Dated and Effective

as of

November 21, 2007

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

                This ASSET PURCHASE AGREEMENT (this “Agreement”) is executed to
be effective as of November 21, 2007 (“Effective Date”), by and among

 

(A)                              each of STARVOX COMMUNICATIONS, INC., a
Delaware corporation (“StarVox”), and its wholly-owned subsidiary, CAPITAL
TELECOMMUNICATIONS, INC., a Pennsylvania corporation (“CTI”), each of StarVox
and CTI individually and collectively comprising, and referred to herein as,
“Seller”; and

 

(B)                                MANHATTAN TELECOMMUNICATIONS CORPORATION, a
Delaware corporation (“MTC”), and each of those certain wholly-owned MTC
subsidiaries identified on Schedule 1.5 as PURCHASER DESIGNEES, MTC and each
such Purchaser Designee individually and collectively comprising, and referred
to herein as, “Purchaser”.

 

Seller and Purchaser may be referred to in this Agreement individually as a
“Party” and, collectively, as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Seller is a facilities-based provider of wholesale and retail voice and
data communications and internet services and, in such connection, is engaged in
reselling communications access lines to those Business Customers (as
hereinafter defined)  located within territory serviced by Verizon
Communications, including, without limitation, the States of Delaware,
Pennsylvania, Maryland, New Jersey and portions of Connecticut (collectively,
the “Verizon Territory”); and

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Seller desires to sell, and Purchaser desires to purchase, those certain assets
that are defined herein as the Subject Assets;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained in this Agreement and other good and adequate consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

ARTICLE 1

PURCHASE AND SALE OF ASSETS

 


1.1.          PURCHASE AND SALE.  IN ACCORDANCE WITH THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH IN THIS AGREEMENT, AND FOR THE CONSIDERATION HEREIN
STATED, ON THE CLOSING DATE (AS DEFINED BELOW), SELLER AGREES TO SELL, CONVEY,
ASSIGN AND TRANSFER TO PURCHASER, AND PURCHASER AGREES TO PURCHASE AND ACCEPT
FROM SELLER, ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING
(COLLECTIVELY, THE “SUBJECT ASSETS”):


 


(A)           ALL OF THE TELECOMMUNICATIONS BUSINESS ACCESS LINES WITHIN THE
VERIZON TERRITORY (“BUSINESS ACCESS LINES”) BEING PROVIDED AS OF THE EFFECTIVE
DATE AND UP THROUGH THE APPLICABLE CLOSING DATE BY SELLER ON A RESALE (OR OTHER
NON-PRIMARY-CARRIER) BASIS TO THOSE BUSINESS CUSTOMERS AS SO IDENTIFIED ON THE
VERIZON BILLING AND CUSTOMER SERVICE DATA TO SELLER (AS HEREINAFTER DEFINED) AS
OF THE CLOSING DATE (TOGETHER WITH THEIR SUBSIDIARIES, AFFILIATES, SUCCESSORS,
TRANSFEREES, ASSIGNS, AGENTS OR OTHER RELATED PERSONS, COLLECTIVELY THE
“BUSINESS CUSTOMERS”).  THE NUMBER OF BUSINESS ACCESS LINES OF BUSINESS
CUSTOMERS WHICH SELLER CLAIMS EXIST WITHIN THE VERIZON TERRITORY IS
APPROXIMATELY 17,560 (THE “REPRESENTED NUMBER”).  ON THE CLOSING DATE, SELLER
SHALL PROVIDE PURCHASER WITH THE MOST CURRENT VERIZON BILLING AND CUSTOMER
SERVICE DATA AND INVOICES PERTAINING TO THE BUSINESS CUSTOMERS (THE “VERIZON
BILLING AND CUSTOMER SERVICE DATA”), AND THE ACTUAL NUMBER OF BUSINESS ACCESS
LINES  SHALL BE DETERMINED THEREFROM TO BE THE NUMBER OF BUSINESS ACCESS LINES
AS SO REFLECTED ON THE MOST CURRENT VERIZON BILLING AND CUSTOMER SERVICE DATA
(THE “ACTUAL BUSINESS LINE NUMBER”).  THE DETERMINATION OF WHETHER A PARTICULAR


 


 

--------------------------------------------------------------------------------



 


BUSINESS ACCESS LINE IS A  BUSINESS LINE SHALL BE BASED ON VERIZON’S DESIGNATION
OF SUCH LINE IN THE VERIZON BILLING AND CUSTOMER SERVICE DATA.


 


(B)           SELLER SHALL ALSO CONVEY TO PURCHASER, FOR NO ADDITIONAL
CONSIDERATION, ANY AND ALL RESIDENTIAL LINES THAT ARE AFFILIATED WITH ANY
BUSINESS CUSTOMER AND ALL ACCESS LINES FOR ANY ADDITIONAL RESIDENTIAL CUSTOMER
LOCATED WITHIN THE VERIZON TERRITORY NOT AFFILIATED WITH A BUSINESS CUSTOMER
(COLLECTIVELY “RESIDENTIAL LINES”), PROVIDED THAT NO SUCH RESIDENTIAL LINES
SHALL BE COUNTED TOWARDS THE ACTUAL BUSINESS LINE NUMBER.  ALL  RESIDENTIAL
LINES CONVEYED HEREUNDER SHALL BE INCLUDED IN THE DEFINITION OF SUBJECT
CUSTOMERS;


 


(C)           TO THE EXTENT RELATING SPECIFICALLY TO SUBJECT CUSTOMERS ONLY,
(I) ALL LISTS, NAMES, ADDRESSES, CREDIT, BILLING AND COLLECTION DATA AND OTHER
PERTINENT RECORDS AND INFORMATION MAINTAINED BY SELLER AS OF THE CLOSING DATE
(IN SUCH FORM AND MEDIUM AS SO MAINTAINED AS OF SUCH DATE), (II) ALL AGREEMENTS,
PURCHASE ORDERS OR OTHER CONTRACTUAL INSTRUMENTS AND DOCUMENTS, TOGETHER WITH
ALL ASSOCIATED RIGHTS, OBLIGATIONS AND INTERESTS AS WOULD OTHERWISE HAVE ACCRUED
TO SELLER FROM AND AFTER THE CLOSING DATE IN ACCORDANCE WITH THE TERMS THEREOF,
ENTERED INTO BY SELLER WITH SUBJECT CUSTOMERS ON OR PRIOR TO THE CLOSING DATE
WITH RESPECT TO THE ACCESS LINES (THE “CUSTOMER AGREEMENTS”);


 


(D)           WITHOUT LIMITATION, ALL CASH AND CASH EQUIVALENTS, PAYMENTS,
PROCEEDS, RECEIVABLES, ACCOUNTS, COLLECTIONS, REBATES, REFUNDS, RESERVES,
WITHHOLDINGS, RECOVERIES, CLAIMS OR OTHER ENTITLEMENTS OR AMOUNTS OF EVERY
NATURE PROCEEDS OF EVERY NATURE PAYABLE BY OR ATTRIBUTABLE TO SUBJECT CUSTOMERS
TO THE EXTENT FIRST ARISING OR ACCRUING AND PAYABLE AT ANY TIME, FOR ANY PERIOD
OR IN RESPECT OF ANY EVENTS OR CIRCUMSTANCES OCCURRING, ON OR AFTER THE CLOSING
DATE (AS HEREINAFTER DEFINED) (COLLECTIVELY, THE “POST-CLOSING CASHFLOW”); AND


 


(E)           TO THE EXTENT THAT SELLER IS NOT OTHERWISE ENTITLED AS OF THE
CLOSING DATE PER APPLICABLE CUSTOMER AGREEMENT TERMS AND CONDITIONS TO RECEIPT,
COLLECTION OR APPLICATION THEREOF, ANY AND ALL DEPOSITS, PREPAID EXPENSES AND
ANY OTHER SECURITY MAINTAINED BY SELLER AS OF THE CLOSING DATE PURSUANT TO ANY
CUSTOMER AGREEMENT  (“SUBJECT DEPOSITS”).


 


1.2.          EXCLUDED ASSETS.  THE SUBJECT ASSETS DO NOT INCLUDE, AND NOTHING
IN THIS AGREEMENT OR ANY DOCUMENTATION, TRANSACTION OR OTHER MATTERS
CONTEMPLATED HEREBY OR THEREBY SHALL IN ANY WAY BE DEEMED OR CONSTRUED AS
EFFECTING ANY TRANSFER OR CONVEYANCE TO PURCHASER OF ANY ITEMS AS DESCRIBED
BELOW IN THIS SECTION 1.2(A) (COLLECTIVELY, THE “EXCLUDED ASSETS”):


 


(A)           SUBJECT TO SECTION 5.1 HEREOF, ALL OF SELLER’S COPYRIGHTS,
PATENTS, INVENTIONS, TRADEMARKS, LOGOS, TRADE SECRETS, KNOW-HOW, STRATEGIES,
PLANS, BUDGETS, MARKETING MATERIALS AND ALL OTHER FORMS OF CONFIDENTIAL OR
PROPRIETARY INFORMATION, MATERIALS OR INTELLECTUAL PROPERTY, WHETHER OR NOT
RELATING TO SUBJECT CUSTOMERS;


 


(B)           EXCEPT TO THE EXTENT CONSTITUTING SUBJECT DEPOSITS OR POST-CLOSING
CASHFLOW, ANY AND ALL CASH, CASH EQUIVALENTS, PAYMENTS, PROCEEDS, RECEIVABLES,
ACCOUNTS, COLLECTIONS, REBATES, REFUNDS, RESERVES, WITHHOLDINGS, RECOVERIES,
CLAIMS OR OTHER ENTITLEMENTS OR AMOUNTS OF EVERY NATURE ATTRIBUTABLE TO OR
ACCRUING, ARISING OR PAYABLE IN RESPECT OF ANY OF THE SUBJECT CUSTOMERS,
CUSTOMER AGREEMENTS, ACCESS LINES OR OTHERWISE;  AND


 


(C)           ANY AND ALL RIGHTS, INTERESTS AND ENTITLEMENTS PROVIDED IN THIS
AGREEMENT OR ANY RELATED DOCUMENTATION FOR THE BENEFIT OF SELLER, INCLUDING,
WITHOUT LIMITATION, PAYMENTS AND RECEIPTS OF EARNOUT CONSIDERATION AS DESCRIBED
(AND DEFINED) BELOW AND OTHER AMOUNTS AS CONTEMPLATED HEREBY.


 


1.3.          ASSUMED LIABILITIES.  PURCHASER HEREBY AGREES THAT IT SHALL, AT
ALL TIMES ON AND FROM THE CLOSING DATE, DULY PAY, DISCHARGE AND BEAR SOLE AND
FULL LEGAL OBLIGATION FOR, AND SHALL SAVE, INDEMNIFY AND HOLD HARMLESS SELLER
AND ITS SUBSIDIARIES, AFFILIATES, SUCCESSORS, TRANSFEREES, ASSIGNS, AGENTS OR
OTHER RELATED PERSONS (A “RELATED PERSON”) FROM AND AGAINST ALL ASSUMED
LIABILITIES OF ANY NATURE OR TYPE WHENEVER AND HOWEVER ARISING AFTER THE CLOSING
DATE.  AS USED HEREIN, “ASSUMED LIABILITIES” MEANS AND INCLUDES, IN EACH CASE
WITH THE EXPRESS EXCEPTION OF


 


 


2

--------------------------------------------------------------------------------



 


ANY EXCLUDED LIABILITIES, (A) ONLY THOSE OBLIGATIONS AND LIABILITIES UNDER THE
CUSTOMER AGREEMENTS AND OTHERWISE IN RESPECT OF ANY OF THE SUBJECT ASSETS SOLELY
ARISING AT ANY TIME FROM AND AFTER THE CLOSING DATE THEREFOR OR ARE OTHERWISE
RELATED TO THE OWNERSHIP AND OPERATION OF THE SUBJECT ASSETS ARISING AFTER SUCH
CLOSING DATE AND (B) ONLY THOSE CARRIER AND OTHER COSTS NOT OTHERWISE EXPRESSLY
ALLOCATED TO SELLER HEREIN OF MIGRATING AND TRANSITIONING THE ACCESS LINES AND
SUBJECT CUSTOMERS TO PURCHASER AS PROVIDED UNDER THE CUSTOMER AGREEMENTS.


 


1.4.          EXCLUDED LIABILITIES.  SELLER HEREBY AGREES THAT IT SHALL, AT ALL
TIMES ON AND FROM THE CLOSING DATE, DULY PAY, DISCHARGE AND BEAR SOLE AND FULL
LEGAL OBLIGATION FOR, AND SHALL SAVE, INDEMNIFY AND HOLD HARMLESS PURCHASER AND
ITS RELATED PERSONS FROM AND AGAINST ALL EXCLUDED LIABILITIES OF ANY NATURE OR
TYPE WHENEVER AND HOWEVER ARISING PRIOR TO THE CLOSING DATE.  BY ITS EXECUTION
AND DELIVERY HEREOF, PURCHASER IS NOT ASSUMING, NOR SHALL IT OR ANY OF ITS
RELATED PERSONS INCUR OR BE SUBJECTED TO ANY OBLIGATIONS OR LIABILITIES IN
RESPECT OF, ANY EXCLUDED LIABILITIES.  AS USED IN THIS AGREEMENT, “EXCLUDED
LIABILITIES” MEANS AND INCLUDES (A) ANY AND ALL OBLIGATIONS AND LIABILITIES
UNDER THE CUSTOMER AGREEMENTS OR OTHERWISE IN RESPECT OF ANY OF THE SUBJECT
ASSETS ARISING AT ANY TIME PRIOR TO THE CLOSING DATE THEREFOR OR ARE OTHERWISE
RELATED TO THE OWNERSHIP AND OPERATION OF THE SUBJECT ASSETS ARISING PRIOR TO
SUCH CLOSING DATE; (B) ALL OBLIGATIONS AND LIABILITIES OF SELLER AND/OR ITS
RELATED PERSONS TO VERIZON AND OTHER CARRIERS, VENDORS AND SERVICE PROVIDERS FOR
ANY AND ALL TERMINATION, RECERTIFICATION, TRANSITION OR OTHER NONRECURRING OR
SPECIAL CHARGES, ASSESSMENTS, FEES, COSTS OR IMPOSITIONS TO THE EXTENT ARISING
OR ACCRUING IN FAVOR OF SUCH CARRIERS, VENDORS AND SERVICE PROVIDERS AS A DIRECT
RESULT OF THE CLOSING HEREUNDER PURSUANT TO THE TERMS AND CONDITIONS OF SELLER’S
(OR SUCH RELATED PERSONS’) OWN AGREEMENTS EXISTING WITH SUCH PERSONS; (C) ALL
COMMISSION , AGENCY FEE, AND OTHER OBLIGATIONS TO AGENTS AND OTHER THIRD PARTIES
RELATING TO THE OWNERSHIP AND OPERATION OF THE SUBJECT ASSETS, WHETHER ARISING
PRIOR TO, OR AFTER THE CLOSING DATE; AND (D) ALL OBLIGATIONS AND LIABILITIES
RELATING DIRECTLY AND EXCLUSIVELY TO ANY EXCLUDED ASSET HEREUNDER.


 


1.5.          PURCHASER DESIGNEES.   THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE
THAT THE SUBJECT ASSETS ARE TO BE CONVEYED IN ACCORDANCE WITH ALL APPLICABLE
LAWS, RULES, REGULATIONS, ORDERS, DECISIONS OR ANY OTHER LEGAL REQUIREMENTS
WHATSOEVER (COLLECTIVELY, “LEGAL REQUIREMENTS”) OF THE UNITED STATES FEDERAL
COMMUNICATIONS COMMISSION (“FCC”) OR ANY OTHER LEGAL AUTHORITY IN OR OF THE
VARIOUS JURISDICTIONS COMPRISING THE TERRITORY HAVING AUTHORITY OVER ANY SUCH
SUBJECT ASSETS OR THE CONVEYANCE THEREOF.  ACCORDINGLY, THE PARTIES AGREE THAT
MTC SHALL BE ENTITLED TO DESIGNATE IN WRITING, AS THE NAMED PURCHASER UNDER THE
RELEVANT BILL OF SALE (AS HEREINAFTER DEFINED) COVERING THE PARTICULAR SUBJECT
ASSETS TO BE CONVEYED THERETO, ONE OR MORE OF ITS WHOLLY-OWNED SUBSIDIARIES
IDENTIFIED ON SCHEDULE 1.5 HERETO (EACH, A “DESIGNATED SUBSIDIARY”) THAT, AS OF
THE CLOSING DATE, POSSESSES ALL AUTHORIZATIONS, APPROVALS AND QUALIFICATIONS BY
OR OF LEGAL AUTHORITIES IN OR FOR ANY RELEVANT JURISDICTION WITH THE TERRITORY
AS NECESSARY TO RECEIVE SUCH CONVEYANCE IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS THEREOF.  SIMULTANEOUSLY WITH ITS ACCEPTANCE OF AND
COUNTERSIGNATURE TO ANY SUCH BILL OF SALE, EACH PURCHASER DESIGNEE SHALL ASSUME
AND ACCEDE TO ALL RIGHTS, INTERESTS, OBLIGATIONS AND LIABILITIES APPLICABLE TO,
AND SHALL FOR ALL PURPOSES BE INCLUDED IN ALL REFERENCES IN THIS AGREEMENT TO, 
PURCHASER; PROVIDED, THAT NO SUCH ASSUMPTION OR ACCESSION BY ONE OR MORE
PURCHASER DESIGNEES SHALL IN ANY WAY REDUCE, LIMIT OR IMPAIR THE COVENANTS,
OBLIGATIONS AND LIABILITIES OF MTC AS THE SPECIFIED PURCHASER HEREUNDER AT ALL
TIMES AND FOR ALL PURPOSES ON AND AFTER THE EFFECTIVE DATE, THE TIMELY AND
PROPER PAYMENT AND PERFORMANCE OF WHICH COVENANTS, OBLIGATIONS AND LIABILITIES
SHALL AT ALL SUCH TIMES AND FOR ALL SUCH PURPOSES BE AND REMAIN THE FULL AND
ABSOLUTE LEGAL RESPONSIBILITY OF MTC, AS PRINCIPAL OBLIGOR WITH RESPECT THERETO.


 

ARTICLE 2

EARNOUT PAYMENTS; SELLER OPTION

 


2.1.          PURCHASE PRICE.     IN CONSIDERATION FOR THE TRANSFER AND
CONVEYANCE OF THE SUBJECT ASSETS, PURCHASER AGREES TO PAY TO SELLER, SUBJECT TO
ADJUSTMENTS AND PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,  THE
AGGREGATE SUM OF $2,634,000.00 (THE “PURCHASE PRICE”) (CALCULATED AT THE RATE OF
THE REPRESENTED NUMBER TIMES $150), ADJUSTED  AND PAYABLE AS FOLLOWS:


 


(A)           ON THE CLOSING DATE, THERE SHALL BE PAID TO SELLER, AS AGAINST THE
PURCHASE PRICE, THE PRODUCT OF: (X)  THE ACTUAL BUSINESS LINE NUMBER, TIMES
(Y) $150, TIMES (Z) 80% (THE “INITIAL PAYMENT”)


 


 


3

--------------------------------------------------------------------------------



 


(B)           ON THE ATTRITION DETERMINATION DATE (AS HEREINAFTER DEFINED),
THERE SHALL BE PAID AS A FINAL PAYMENT AGAINST THE PURCHASE PRICE, THE POST
CLOSING SETTLEMENT PAYMENT, AS DEFINED AND DETERMINED IN ACCORDANCE WITH
SECTION 10.4 HEREOF.


 


2.2.          INITIAL DEPOSIT:  ON THE EFFECTIVE DATE OF THIS AGREEMENT,
PURCHASER SHALL PAY A $500,000 DEPOSIT AGAINST THE PURCHASE PRICE, IN
IMMEDIATELY AVAILABLE FUNDS (THE “INITIAL DEPOSIT”), BY WIRE TRANSFER OR
CERTIFIED BANK CHECK, TO BE HELD IN ESCROW BY PURCHASER’S COUNSEL (“ESCROW
AGENT”) PURSUANT TO THE ESCROW AGREEMENT ANNEXED HERETO AS EXHIBIT A (THE
“ESCROW AGREEMENT).  ESCROW AGENT SHALL PROVIDE PURCHASER WITH WIRE TRANSFER
INSTRUCTIONS ON OR BEFORE THE EXECUTION DATE;


 


2.3.          PAY-OVER OBLIGATION AND RESOLUTION.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, AFTER THE CLOSING, IF PURCHASER OR SELLER RECEIVES OR OTHERWISE
HOLDS FUNDS THAT THE OTHER PARTY IS SO ENTITLED TO, SUCH PARTY SHALL HOLD THE
FUNDS IN TRUST FOR THE OTHER PARTY AND SHALL REMIT SUCH AMOUNTS TO THE OTHER
PARTY WITHIN TEN (10) DAYS OF RECEIPT THEREOF.


 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 


3.1.          AUTHORIZATION AND ENFORCEABILITY. PURCHASER IS DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF, IN THE CASE OF (X) MTC, THE STATE OF
DELAWARE AND (Y) EACH PURCHASER DESIGNEE, SUCH JURISDICTION SPECIFIED THEREFOR
ON SCHEDULE 1.5 HERETO, AND IS LEGALLY QUALIFIED TO DO BUSINESS IN SUCH
JURISDICTIONS COMPRISING THE TERRITORY AND AS ARE OTHERWISE NECESSARY TO CONDUCT
ITS BUSINESS, AND HAS ALL REQUISITE POWER AND AUTHORITY (CORPORATE OR OTHERWISE)
TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND AS TO BE CONDUCTED IMMEDIATELY AFTER GIVING EFFECT TO THE CLOSING
DATE HEREUNDER. PURCHASER HAS TAKEN ALL ACTION NECESSARY TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT AND ALL OTHER
AGREEMENTS AND INSTRUMENTS REASONABLY NECESSARY TO COMPLETE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “PURCHASER DOCUMENTS”) AND HAS FULL POWER
AND AUTHORITY TO ENTER INTO THE PURCHASER DOCUMENTS AND CARRY OUT THE TERMS
THEREOF ON THE EFFECTIVE DATE AND UP TO AND THROUGH THE CLOSING DATE.  PURCHASER
HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT AND WILL ON THE CLOSING DATE SO
EXECUTE AND DELIVER THE APPLICABLE PURCHASER’S DOCUMENTS.  THE PURCHASER’S
DOCUMENTS AS DELIVERED AT THE CLOSING DATE WILL BE VALID AND BINDING OBLIGATIONS
OF PURCHASER ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM OR SIMILAR LAWS AND EQUITABLE PRINCIPLES
AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


3.2.          COMPLIANCE. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE PURCHASER’S DOCUMENTS BY PURCHASER, THE COMPLIANCE BY
PURCHASER WITH THE PROVISIONS OF THIS AGREEMENT AND THE PURCHASER’S DOCUMENTS
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT
CONFLICT WITH OR RESULT IN THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF OR
CONSTITUTE A DEFAULT UNDER:


 


(A)           THE ARTICLES OF ORGANIZATION OR BYLAWS OF PURCHASER;


 


(B)           ANY NOTE, INDENTURE, MORTGAGE OR DEED OF TRUST OR LOAN AGREEMENT
TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER IS BOUND; OR


 


(C)           ANY MATERIAL LEGAL REQUIREMENT OF ANY FEDERAL, STATE, LOCAL OR
FOREIGN COURT OR REGULATORY AUTHORITY OR ADMINISTRATIVE OR ARBITRATIVE BODY,
AGENCY OR TRIBUNAL, OR ANY OTHER GOVERNMENTAL BODY WHATSOEVER (“LEGAL
AUTHORITY”) APPLICABLE TO PURCHASER.


 


3.3.          CONSENTS; REGULATORY APPROVALS.  EXCEPT AS SPECIFICALLY IDENTIFIED
ON SCHEDULE 3.3 (EACH, AN “OUTSTANDING PURCHASER APPROVAL”), PURCHASER POSSESSES
AS OF THE EFFECTIVE DATE ALL CONSENTS, APPROVALS AND


 


 


4

--------------------------------------------------------------------------------



 


AUTHORIZATIONS OF THIRD PARTIES NECESSARY TO THE CONDUCT OF ITS BUSINESS AND
OPERATIONS AS PRESENTLY CONDUCTED AND OTHERWISE AS REQUIRED IN CONNECTION WITH
ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT THROUGH THE CLOSING
DATE HEREUNDER, INCLUDING, WITHOUT LIMITATION, ALL CERTIFICATES OF AUTHORITY,
PERMITS, LICENSES, APPROVALS AND AUTHORIZATIONS OF AND FROM ALL LEGAL
AUTHORITIES WITHIN THE ALL JURISDICTIONS COMPRISING THE TERRITORY AS NECESSARY
FOR IT TO OWN, OPERATE AND ACCEPT AND RECEIVE CONVEYANCE OF THE SUBJECT ASSETS
AND TO PROVIDE COMMUNICATIONS SERVICES AS CONTEMPLATED HEREBY TO ALL SUBJECT
CUSTOMERS LOCATED THEREIN IN COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS
(COLLECTIVELY, THE “PURCHASER-REQUIRED APPROVALS”), IN EACH CASE EXCLUDING, FOR
ALL PURPOSES OF THIS SECTION 3.3, ANY ITEMS SPECIFICALLY CONSTITUTING
CLOSING-REQUIRED APPROVALS SUBJECT TO THE PROVISIONS OF (AND AS DEFINED IN)
SECTION 5.3 BELOW.


 


3.4.          BROKERS. PURCHASER HAS NO OBLIGATION TO PAY ANY FEES OR
COMMISSIONS TO ANY BROKER, FINDER, AGENT OR OTHER INTERMEDIARY IN CONNECTION
WITH THE NEGOTIATION OR CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AS
A RESULT OF ANY ACTION OR AGREEMENT OF PURCHASER (A “PURCHASER COMMISSIONS”).
 PURCHASER SHALL BE RESPONSIBLE FOR PAYMENT OF ANY SUCH PURCHASER COMMISSION AND
SHALL DEFEND, AND HOLD HARMLESS SELLER FOR ANY CLAIMS AGAINST SELLER BY SUCH
THIRD PARTIES OWED A PURCHASER COMMISSION.


 


3.5.          LEGAL PROCEEDINGS. THERE ARE NO CLAIMS, ACTIONS, SUITS, INQUIRIES,
INVESTIGATIONS OR PROCEEDINGS BEFORE ANY LEGAL AUTHORITY PENDING OR, TO
PURCHASER’S KNOWLEDGE, THREATENED AGAINST PURCHASER RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING TO THE SUBJECT ASSETS.


 


3.6.          NO OTHER REPRESENTATIONS.  EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE 3 OR AS MAY BE CONTAINED (AND
EXPRESSLY DESIGNATED AS SUCH) IN ANY OTHER PURCHASER’S DOCUMENT, PURCHASER HAS
NOT MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE
WHATSOEVER CONCERNING PURCHASER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND/OR THE PURCHASER’S DOCUMENTS.


 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 


4.1.          AUTHORIZATION AND ENFORCEMENT. SELLER IS DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF, IN THE CASE OF (X) STARVOX, THE STATE OF
DELAWARE AND (Y) CTI, THE COMMONWEALTH OF PENNSYLVANIA, AND HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO
SERVICE ON THE SUBJECT CUSTOMERS. SELLER HAS FULL POWER AND AUTHORITY TO PERFORM
THIS AGREEMENT AND TO EXECUTE AND DELIVER THE DOCUMENTS AND INSTRUMENTS
CONTEMPLATED BY THIS AGREEMENT (THE “SELLER’S DOCUMENTS”). SELLER HAS DULY
EXECUTED AND DELIVERED THIS AGREEMENT AND WILL ON THE CLOSING DATE SO DELIVER
THE APPLICABLE SELLER’S DOCUMENTS. THE SELLER’S DOCUMENTS AS DELIVERED AT THE
CLOSING DATE WILL BE VALID AND BINDING OBLIGATIONS OF SELLER’S ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM OR SIMILAR LAWS AND EQUITABLE PRINCIPLES AFFECTING CREDITORS’ RIGHTS
GENERALLY.


 


4.2.          COMPLIANCE. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND SELLER’S DOCUMENTS BY SELLER, THE COMPLIANCE BY SELLER WITH THE
PROVISIONS OF THIS AGREEMENT AND SELLER’S DOCUMENTS, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SELLER’S DOCUMENTS WILL NOT
CONFLICT WITH OR RESULT IN THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF OR
CONSTITUTE A DEFAULT UNDER:


 


(A)           THE CERTIFICATE OF INCORPORATION OR BYLAWS OF SELLER;


 


(B)           ANY NOTE, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN TO WHICH SELLER
IS A PARTY OR BY WHICH SELLER IS BOUND; OR


 


 


5

--------------------------------------------------------------------------------



 


(C)           ANY MATERIAL STATUTE OR ANY ORDER, RULE OR REGULATION OR ANY
DECISION OF ANY LEGAL AUTHORITY APPLICABLE TO SELLER.


 


4.3.          CONSENTS. EXCEPT AS SPECIFICALLY IDENTIFIED ON SCHEDULE 4.3 (EACH,
AN “OUTSTANDING SELLER APPROVAL”), SELLER POSSESSES AS OF THE EFFECTIVE DATE ALL
CONSENTS, APPROVALS AND AUTHORIZATIONS OF THIRD PARTIES NECESSARY TO THE CONDUCT
OF ITS BUSINESS AND OPERATIONS AS PRESENTLY CONDUCTED AND OTHERWISE AS REQUIRED
IN CONNECTION WITH ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE SELLER’S DOCUMENTS THROUGH THE CLOSING DATE HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ALL CERTIFICATES OF AUTHORITY, PERMITS, LICENSES, APPROVALS AND
AUTHORIZATIONS OF AND FROM ALL LEGAL AUTHORITIES WITHIN THE ALL JURISDICTIONS
COMPRISING THE TERRITORY AS NECESSARY FOR IT TO OWN, OPERATE AND EFFECT
CONVEYANCE TO PURCHASER OF THE SUBJECT ASSETS AND TO PROVIDE, UP TO AND
INCLUDING THE CLOSING DATE, COMMUNICATIONS SERVICES AS CONTEMPLATED HEREBY TO
ALL SUBJECT CUSTOMERS LOCATED THEREIN IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS (COLLECTIVELY, THE “SELLER-REQUIRED APPROVALS”), IN EACH CASE
EXCLUDING, FOR ALL PURPOSES OF THIS SECTION 4.3, ANY ITEMS SPECIFICALLY
CONSTITUTING CLOSING-REQUIRED APPROVALS SUBJECT TO THE PROVISIONS OF (AND AS
DEFINED IN) SECTION 5.3 BELOW.


 


4.4.          BROKERS. SELLER HAS NO OBLIGATION TO PAY ANY FEES OR COMMISSIONS
TO ANY BROKER, FINDER, AGENT OR OTHER INTERMEDIARY IN CONNECTION WITH THE
NEGOTIATION OR CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AS A RESULT
OF ANY ACTION OR AGREEMENT OF SELLER (A “SELLER COMMISSIONS”).  SELLER SHALL BE
RESPONSIBLE FOR PAYMENT OF ANY SUCH SELLER COMMISSION AND SHALL DEFEND, AND HOLD
HARMLESS PURCHASER FOR ANY CLAIMS AGAINST PURCHASER BY SUCH THIRD PARTIES OWED A
SELLER COMMISSION.


 


4.5.          LEGAL PROCEEDINGS. THERE ARE NO CLAIMS, ACTIONS, SUITS, INQUIRIES,
INVESTIGATIONS OR PROCEEDINGS BEFORE ANY LEGAL AUTHORITY PENDING OR, TO SELLER’S
KNOWLEDGE, THREATENED AGAINST SELLER RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY OR RELATING TO THE SUBJECT ASSETS.


 


4.6.          LIENS.  THE SUBJECT ASSETS ARE, AS OF THE EFFECTIVE DATE, AND, AS
OF THE CLOSING DATE, SHALL BE TRANSFERRED AND CONVEYED TO PURCHASER FREE AND
CLEAR OF ANY AND ALL LIENS, CLAIMS AND ENCUMBRANCES OF ANY KIND OR NATURE
WHATSOEVER (COLLECTIVELY, BUT SUBJECT TO EACH OF THE FOLLOWING EXCLUSIONS,
“LIENS”).


 


4.7.          NO OTHER REPRESENTATIONS.  EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE 4 OR AS MAY BE CONTAINED (AND
EXPRESSLY DESIGNATED AS SUCH) IN ANY OTHER SELLER’S DOCUMENT, SELLER HAS NOT
MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE
WHATSOEVER CONCERNING SELLER OR ANY OF THE SUBJECT ASSETS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND/OR THE SELLER’S DOCUMENTS.


 

ARTICLE 5

SELLER COVENANTS

 


5.1.          ACCESS TO SUBJECT ASSETS. PRIOR TO THE CLOSING DATE, SELLER SHALL
AFFORD TO PURCHASER AND ITS AUTHORIZED REPRESENTATIVES ACCESS, AT REASONABLE
HOURS AND UPON REASONABLE ADVANCE NOTICE, TO SELLER’S OFFICES AND ITS BOOKS AND
RECORDS MAINTAINED BY SELLER IN RESPECT OF THE SUBJECT ASSETS AS OF THE
EFFECTIVE DATE (IN THE FORM SO MAINTAINED) AS REASONABLY NECESSARY TO EFFECT THE
TIMELY TRANSFER AND TRANSITIONING OF THE SUBJECT ASSETS ON THE CLOSING DATE.
 WITHOUT LIMITING THE FOREGOING, SELLER SHALL MAKE AVAILABLE TO PURCHASER THE
EXISTING FORMS OF ALL CURRENTLY-EFFECTIVE CUSTOMER AGREEMENTS, ALONG WITH SUCH
OTHER RECORDS AND DOCUMENTS AS ARE EXPRESSLY TO BE INCLUDED IN THE SUBJECT
ASSETS.  SELLER SHALL PROVIDE SUCH OTHER REASONABLE COOPERATION AND INFORMATION
AS MAY REASONABLY BE REQUESTED BY PURCHASER TO EFFECT THE TIMELY TRANSFER AND
TRANSITIONING OF THE SUBJECT ASSETS ON THE CLOSING DATE.   SELLER FURTHER AGREES
NOT TO UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT TO AND APPROVAL OF
ANY REASONABLE REQUEST MADE BY PURCHASER DURING THE FIRST SIX (6) MONTHS
IMMEDIATELY FOLLOWING THE CLOSING DATE TO USE OF SELLER’S BUSINESS OR TRADE
NAMES IN, OR OTHERWISE OBTAIN SELLER’S PARTICIPATION IN, SUBJECT
CUSTOMER-RELATED CORRESPONDENCE NECESSARY FOR TRANSITIONING THE SUBJECT ASSETS
AS HEREIN CONTEMPLATED; PROVIDED, IN EACH CASE, SUCH


 


 


6

--------------------------------------------------------------------------------



 


CORRESPONDENCE IS MADE AVAILABLE TO SELLER FOR ITS PRIOR REVIEW AND REASONABLE
APPROVAL AND DISTRIBUTED ONLY IN THE FORM SO REVIEWED AND APPROVED.


 


5.2.          PRESERVATION OF SUBJECT ASSETS.  FROM AND AFTER THE EFFECTIVE DATE
THROUGH THE CLOSING DATE, SELLER SHALL CONTINUE TO PROVIDE SERVICE TO THE
SUBJECT CUSTOMERS AND OTHERWISE OWN AND OPERATE ITS BUSINESS IN RESPECT OF THE
SUBJECT ASSETS IN THE ORDINARY COURSE, AND SHALL TAKE ALL
COMMERCIALLY-REASONABLE ACTIONS AS ARE CONSISTENT WITH ITS ORDINARY-COURSE
OPERATIONS AND PAST PRACTICES AND REASONABLY NECESSARY TO (I) MAINTAIN THE
SUBJECT ASSETS AS GENERALLY CONSTITUTED ON AND AS OF THE EFFECTIVE DATE,
(II) PREVENT SUBJECT CUSTOMER ATTRITION IN EXCESS OF HISTORICAL, ORDINARY-COURSE
LEVELS AND (III) DEFEND THE SUBJECT ASSETS FROM THE IMPOSITION OF ANY LIENS. 
WITHOUT LIMITING THE FOREGOING, AT NO TIME DURING THE PERIOD DESCRIBED IN THE
FOREGOING SENTENCE SHALL SELLER OFFER, ESTABLISH OR MAKE AVAILABLE TO SUBJECT
CUSTOMERS ANY SPECIAL DISCOUNTS, CREDITS, FREE SERVICE OR OTHER
NON-ORDINARY-COURSE PRICING (COLLECTIVELY, “DISCOUNTS”) THAT WOULD BY THEIR
TERMS EXTEND (OR WOULD CREATE ANY EXPECTATION AMONG SUBJECT CUSTOMERS AS TO
THEIR EXTENSION) BEYOND THE CLOSING DATE.  SELLER ACKNOWLEDGES AND AGREES THAT
ANY AMOUNTS CLAIMED BY SUBJECT CUSTOMERS AS DISCOUNTS PROHIBITED HEREBY SHALL BE
THE SOLE AND EXCLUSIVE LIABILITY OF SELLER.


 


5.3.          CLOSING-REQUIRED APPROVALS.  SELLER HEREBY UNDERTAKES AND
COVENANTS, IN EACH CASE WITH AND SUBJECT TO THE REASONABLE COOPERATION AND
PARTICIPATION OF PURCHASER AS REQUIRED PURSUANT TO SECTION 6.3 AND OTHERWISE, TO
PREPARE, SUBMIT AND/OR EFFECT SUCH APPLICATIONS, NOTICES, FILINGS, REGISTRATIONS
AND RELATED DOCUMENTATION REQUIRED TO BE SUBMITTED OR MADE IN ACCORDANCE WITH
APPLICABLE LEGAL REQUIREMENTS TO OR WITH THE FCC AND/OR OTHER LEGAL AUTHORITIES
IN ORDER TO OBTAIN SUCH CONSENTS, APPROVALS AND OTHER AUTHORIZATIONS OF, FROM OR
WITH SUCH LEGAL AUTHORITIES AS SPECIFICALLY IDENTIFIED ON SCHEDULE 5.3 HERETO
(THE “CLOSING-REQUIRED APPROVALS”) THAT (X) ARE NECESSARY TO OBTAIN OR EFFECT AT
OR PRIOR TO THE CLOSING DATE IN ORDER TO CONSUMMATE IN ACCORDANCE WITH
APPLICABLE LEGAL REQUIREMENTS THE TRANSACTIONS THEN TO OCCUR AS PROVIDED HEREIN
AND (Y) DO NOT OTHERWISE CONSTITUTE SELLER-REQUIRED APPROVALS OR
PURCHASER-REQUIRED APPROVALS AS HEREIN DEFINED.   SUBJECT TO PURCHASER’S
COOPERATION AND PARTICIPATION AS AFORESAID, SELLER SHALL DIRECT, AND SHALL BEAR
THE VARIOUS FILING AND OTHER COSTS AND EXPENSES (INCLUDING THE LEGAL FEES AND
DISBURSEMENTS OF SELLER’S COUNSEL, KELLEY DRYE & WARREN LLP) INCURRED IN
CONNECTION WITH, THE PROCESS OF OBTAINING OR EFFECTING ALL CLOSING-REQUIRED
APPROVALS.


 


5.4.          SELLER-REQUIRED APPROVALS.  SELLER SHALL, AT ITS SOLE EFFORT AND
EXPENSE, TAKE ALL COMMERCIALLY-REASONABLE MEASURES NECESSARY TO (X) OBTAIN
AND/OR CAUSE TO BE EFFECTIVE ON AND AS OF THE CLOSING DATE, ANY AND ALL OF THE
OUTSTANDING SELLER APPROVALS, AND (Y) MAINTAIN IN EFFECT ALL SUCH OUTSTANDING
SELLER APPROVALS AND ALL OTHER SELLER-REQUIRED APPROVALS UP TO AND AS OF THE
CLOSING DATE.


 

ARTICLE 6

PURCHASER COVENANTS

 


6.1.          PURCHASER-REQUIRED APPROVALS.  PURCHASER SHALL, AT ITS SOLE EFFORT
AND EXPENSE, TAKE ALL COMMERCIALLY-REASONABLE MEASURES NECESSARY TO (X) OBTAIN
AND/OR CAUSE TO BE EFFECTIVE ON AND AS OF THE CLOSING DATE, ANY AND ALL OF THE
OUTSTANDING PURCHASER APPROVALS, AND (Y) MAINTAIN IN EFFECT ALL SUCH OUTSTANDING
PURCHASER APPROVALS AND ALL OTHER PURCHASER-REQUIRED APPROVALS UP TO AND THROUGH
THE CLOSING DATE AND FOR SO LONG AS NECESSARY THEREAFTER IN ACCORDANCE WITH
APPLICABLE LEGAL REQUIREMENTS TO PROVIDE COMMUNICATIONS AND INTERNET-RELATED
SERVICES TO THE SUBJECT CUSTOMERS AS CONTEMPLATED BY THIS AGREEMENT.


 


6.2.          ASSISTANCE AND COOPERATION CONCERNING CLOSING-REQUIRED
APPROVALS.   PURCHASER SHALL MAKE AVAILABLE TO SELLER SUCH INFORMATION,
DOCUMENTS AND ACCESS TO PERSONNEL AND RECORDS OF OR RELATING TO PURCHASER, AND
SHALL PROVIDE SUCH COOPERATION AND ASSISTANCE AS REASONABLY REQUESTED BY SELLER
TO FACILITATE SELLER’S EFFORTS IN OBTAINING OR EFFECTING ALL CLOSING-REQUIRED
APPROVALS IN A TIMELY AND EFFICIENT MANNER.


 


 


7

--------------------------------------------------------------------------------


 

ARTICLE 7

CONDITIONS TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser under Articles 1 and 2 of this Agreement are
subject to satisfaction, at or prior to the Closing Date, of each of the
following conditions, any one or more of which may be waived in writing by
Purchaser:

 


7.1.          REPRESENTATIONS AND WARRANTIES. ALL REPRESENTATIONS AND WARRANTIES
OF SELLER MADE IN THIS AGREEMENT AND, IF ANY, IN SELLER’S DOCUMENTS SHALL IN ALL
MATERIAL RESPECTS BE TRUE AND CORRECT ON THE DATE WHEN MADE AND, UNLESS
EXPRESSLY STATED AS RELATING EXCLUSIVELY WITH RESPECT TO ANY EARLIER DATE, ON
AND AS OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF MADE AS OF THE
CLOSING DATE.


 


7.2.          PERFORMANCE OF COVENANTS AND AGREEMENTS.  ALL OF THE TERMS,
COVENANTS, CONDITIONS AND AGREEMENTS SET FORTH IN THIS AGREEMENT AND SELLER’S
DOCUMENTS TO BE COMPLIED WITH AND PERFORMED BY SELLER AT OR PRIOR TO THE CLOSING
DATE SHALL IN ALL MATERIAL RESPECTS HAVE BEEN COMPLIED WITH OR PERFORMED BY
SELLER AS AND WHEN REQUIRED PRIOR TO THE CLOSING DATE.


 


7.3.          CERTAIN APPROVALS.  AS OF THE CLOSING DATE, ALL CLOSING-REQUIRED
APPROVALS AND PURCHASER-REQUIRED APPROVALS SHALL HAVE BEEN OBTAINED OR EFFECTED
AND SHALL REMAIN VALID AND IN EFFECT; PROVIDED THAT PURCHASER SHALL NOT BE
ENTITLED TO RELY UPON, AS A CONDITION TO PURCHASER’S OBLIGATIONS AS AFORESAID,
ANY FAILURE IN OBTAINING OR EFFECTING ANY OF THE FOREGOING OR OTHERWISE IN THE
CLOSING DATE VALIDITY OR EFFECTIVENESS THEREOF TO THE EXTENT IN ANY MANNER
RESULTING FROM OR ATTRIBUTABLE TO PURCHASER’S NONPERFORMANCE OF OR NONCOMPLIANCE
WITH ANY OF ITS COVENANTS AND AGREEMENTS WITH RESPECT TO SUCH CLOSING-REQUIRED
APPROVALS OR PURCHASER-REQUIRED APPROVALS CONTAINED IN SECTIONS 6.3 OR 6.7 OR
ELSEWHERE IN THIS AGREEMENT OR OTHERWISE BY REASON OF EVENTS, CIRCUMSTANCES OR
MATTERS WITHIN PURCHASER’S REASONABLE DIRECTION OR CONTROL.


 


7.4.          CLOSING DELIVERIES.   PURCHASER SHALL HAVE RECEIVED ALL DOCUMENTS
AND DELIVERABLES IN THE FORM AND MANNER AS REQUIRED TO BE DELIVERED TO PURCHASER
AT OR PRIOR TO THE CLOSING DATE PURSUANT TO SECTION 10.2 BELOW.


 

ARTICLE 8

CONDITIONS TO OBLIGATIONS OF SELLER

 

The obligations of Seller under Articles 1 and 2 of this Agreement are subject
to satisfaction, at or prior to the Closing Date, of each of the following
conditions, any one or more of which may be waived in writing by Seller:

 


8.1.          REPRESENTATIONS AND WARRANTIES. ALL REPRESENTATIONS AND WARRANTIES
OF PURCHASER MADE IN THIS AGREEMENT AND, IF ANY, IN PURCHASER’S DOCUMENTS SHALL
IN ALL MATERIAL RESPECTS BE TRUE AND CORRECT ON THE DATE WHEN MADE AND, UNLESS
EXPRESSLY STATED AS RELATING EXCLUSIVELY WITH RESPECT TO ANY EARLIER DATE, ON
AND AS OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF MADE AS OF THE
CLOSING DATE.


 


8.2.          PERFORMANCE OF COVENANTS AND AGREEMENTS.  ALL OF THE TERMS,
COVENANTS, CONDITIONS AND AGREEMENTS SET FORTH IN THIS AGREEMENT AND PURCHASER’S
DOCUMENTS TO BE COMPLIED WITH AND PERFORMED BY PURCHASER AT OR PRIOR TO THE
CLOSING DATE SHALL IN ALL MATERIAL RESPECTS HAVE BEEN COMPLIED WITH OR PERFORMED
BY PURCHASER AS AND WHEN REQUIRED PRIOR TO THE CLOSING DATE.


 


8.3.          CERTAIN APPROVALS.  AS OF THE CLOSING DATE, ALL CLOSING-REQUIRED
APPROVALS AND SELLER-REQUIRED APPROVALS SHALL HAVE BEEN OBTAINED OR EFFECTED AND
SHALL REMAIN VALID AND IN EFFECT; PROVIDED THAT SELLER SHALL NOT BE ENTITLED TO
RELY UPON, AS A CONDITION TO SELLER’S OBLIGATIONS AS AFORESAID, ANY FAILURE IN
OBTAINING OR EFFECTING ANY OF THE FOREGOING OR OTHERWISE IN THE CLOSING DATE
VALIDITY OR EFFECTIVENESS THEREOF TO THE EXTENT IN ANY MANNER RESULTING FROM OR
ATTRIBUTABLE TO SELLER’S NONPERFORMANCE OF OR NONCOMPLIANCE WITH ANY OF ITS
COVENANTS AND AGREEMENTS WITH RESPECT TO SUCH CLOSING-REQUIRED APPROVALS OR
SELLER-REQUIRED APPROVALS CONTAINED IN SECTIONS 5.3 OR 5.4 OR ELSEWHERE IN THIS
AGREEMENT.


 


 


8

--------------------------------------------------------------------------------



 


8.4.          CLOSING DELIVERIES.   SELLER SHALL HAVE RECEIVED ALL DOCUMENTS AND
DELIVERABLES IN THE FORM AND MANNER AS REQUIRED TO BE DELIVERED TO SELLER AT OR
PRIOR TO THE CLOSING DATE PURSUANT TO SECTION 10.3 BELOW.


 

ARTICLE 9
TERMINATION

 


AT ANY TIME PRIOR TO OCCURRENCE OF ANY CLOSING HEREUNDER, THIS AGREEMENT MAY BE
TERMINATED:


 


(A)           BY PURCHASER NOTICE TO SELLER, UPON THE FAILURE OF ONE OR MORE THE
CONDITIONS SPECIFIED IN ARTICLE 7 TO PURCHASER’S OBLIGATIONS HEREUNDER TO HAVE
BEEN PERFORMED OR SATISFIED ON OR PRIOR TO THE CLOSING DATE; OR


 


(B)           BY SELLER NOTICE TO PURCHASER, UPON THE FAILURE OF ONE OR MORE THE
CONDITIONS SPECIFIED IN ARTICLE 8 TO SELLER’S OBLIGATIONS HEREUNDER TO HAVE BEEN
PERFORMED OR SATISFIED ON OR PRIOR TO THE CLOSING DATE; OR


 


(C)           BY NOTICE OF EITHER PARTY, UPON DISCOVERY OF THE OTHER PARTY’S
MATERIAL MISREPRESENTATION MADE HEREIN OR UPON SUCH OTHER PARTY’S ABANDONMENT OF
OR MATERIAL BREACH OR NONPERFORMANCE OF ANY COVENANT OR OBLIGATION REQUIRED OF
IT HEREUNDER TO THE EXTENT REMAINING UNREMEDIED AFTER FIFTEEN (15) DAYS NOTICE
AND OPPORTUNITY TO CURE; OR


 


(D)           BY MUTUAL WRITTEN AGREEMENT BY BOTH PARTIES TO THE AGREEMENT.


 

ARTICLE 10
CLOSING DATE

 


10.1.        TIME AND PLACE OF CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES
OF SELLER’S COUNSEL, KELLEY DRYE & WARREN LLP, 3050 K ST, NW, SUITE 400,
WASHINGTON, DC 20008 ON SUCH DATE (THE “CLOSING DATE”) AS AGREED BETWEEN THE
PARTIES THAT IS NO LATER THAN THE THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE
FINAL SATISFACTION OR WAIVER, AS APPLICABLE, OF ALL CONDITIONS PRECEDENT TO THE
PARTIES’ RESPECTIVE OBLIGATIONS AS SET FORTH IN ARTICLES 7 AND 8.  AN INITIAL
CLOSING SHALL OCCUR WITHIN TWO (2) BUSINESS DAYS (SUBJECT, IN ANY EVENT, TO
CONTINUING SATISFACTION AS OF SUCH DATE OF ALL OTHER CONDITIONS PRECEDENT AS
AFORESAID) WITH RESPECT TO ANY AND ALL SUBJECT ASSETS FOR WHICH ALL
CLOSING-REQUIRED APPROVALS, SELLER-REQUIRED APPROVALS AND PURCHASER-REQUIRED
APPROVALS (COLLECTIVELY, “REQUISITE APPROVALS”) HAVE THEN BEEN OBTAINED AND
BECOME EFFECTIVE TO PERMIT THE VALID AND LAWFUL CONVEYANCE THEREOF AND THE
MIGRATION OF THE RELEVANT ACCESS LINES AND SUCCESSIVE CLOSINGS SHALL CONTINUE
OCCUR WITHIN EACH TWO WEEK PERIOD THEREAFTER (AGAIN, SUBJECT TO CONTINUING
SATISFACTION AS OF SUCH DATE OF ALL OTHER CONDITIONS PRECEDENT AS AFORESAID)
AFTER ALL REQUISITE APPROVALS HAVE BEEN OBTAINED TO PERMIT THE CONTINUED VALID
AND LAWFUL CONVEYANCE THEREOF AND THE MIGRATION OF THE REMAINING ACCESS LINES
(EACH, AN “INTERIM CLOSING DATE”; PROVIDED, THAT THE LAST SUCH CLOSING SHALL
OCCUR ON A DATE (THE “FINAL CLOSING DATE”) NO LATER THAN MARCH 31, 2008.  THE
PARTIES INTEND THAT THE CLOSING SHALL BE A STAGED CLOSING AND SHALL CONTINUE AS
AND WHEN ADDITIONAL OF THE SUBJECT ASSET BECOME APPROVED MIGRATED LINES.


 


FOR PURPOSES OF THIS AGREEMENT, THE TERM “CLOSING DATE” SHALL MEAN AND BE A
SINGULAR REFERENCE TO THE SINGLE DATE OR EACH OF THE SERIES OF DATES UP TO THE
FINAL CLOSING DATE ON WHICH ANY CLOSING ACTUALLY OCCURS IN ACCORDANCE WITH THIS
SECTION 10.1 AND, EXCEPT WHERE EXPLICITLY NOTED AS RELATING TO THE PARTICULAR
SUBJECT ASSETS SUBJECT TO ACTUAL CONVEYANCE THEREON, SHALL BE INTERPRETED AS
REFERRING TO ANY AND ALL SUCH DATES.


 


10.2.        OBLIGATIONS OF SELLER AT CLOSING. ON THE CLOSING DATE, SELLER SHALL
DELIVER OR CAUSE TO BE DELIVERED TO PURCHASER THE FOLLOWING DOCUMENTS AND TAKE
THE OTHER ACTIONS IDENTIFIED :


 


(A)           AN ASSIGNMENT AND BILL OF SALE, IN SUBSTANTIALLY THE FORM ATTACHED
AS SCHEDULE 10.2(A) HERETO (EACH, A “BILL OF SALE”), CONVEYING TO AND IN THE
NAME OF THE APPROPRIATE JURISDICTIONAL ENTITY OF PURCHASER ALL OF THE SUBJECT
ASSETS IN RESPECT OF EACH JURISDICTION WITHIN THE TERRITORY FOR WHICH REQUISITE
APPROVALS AT SUCH TIME BEEN


 


 


9

--------------------------------------------------------------------------------



 


OBTAINED AND BECOME EFFECTIVE AND AS TO WHICH VALID AND LAWFUL CONVEYANCE MAY
OTHERWISE BE MADE IN ACCORDANCE WITH ALL JURISDICTIONAL LEGAL REQUIREMENTS;


 


(B)           AN ASSIGNMENT AND ASSUMPTION AGREEMENT, IN SUBSTANTIALLY THE FORM
ATTACHED AS SCHEDULE 10.2(B) HERETO (EACH, AN “ASSIGNMENT AND ASSUMPTION”), WITH
RESPECT TO ALL CUSTOMER AGREEMENTS AND RELATED RIGHTS SUBJECT TO CONVEYANCE TO
AND ASSUMPTION BY PURCHASER ON SUCH CLOSING DATE;


 


(C)           CERTIFICATES EXECUTED AS OF THE CLOSING DATE BY (X) SELLER’S
CORPORATE SECRETARY ATTESTING TO THE CERTIFICATE OF INCORPORATION, BYLAWS AND
AUTHORIZING RESOLUTIONS OF SELLER IN THE RESPECTIVE FORMS ATTACHED AND TO THE
INCUMBENCY AND SIGNATURES OF OFFICERS AND (Y) SELLER’S AUTHORIZED OFFICER
ATTESTING TO SATISFACTION OF THE CONDITIONS TO PURCHASER’S OBLIGATIONS AS SET
FORTH IN SECTIONS 7.1 AND 7.2;


 


(D)           RECORDS AND EVIDENCE ESTABLISHING TO PURCHASER’S REASONABLE
SATISFACTION SELLER’S PRIOR RECEIPT OF THE OUTSTANDING SELLER APPROVALS AND THE
CLOSING DATE VALIDITY OF ALL OTHER SELLER-REQUIRED APPROVALS THAT ARE IN ANY WAY
REASONABLY MATERIAL TO THE LAWFUL AND VALID CONSUMMATION AND EFFECT OF THE
TRANSACTIONS OCCURRING ON SUCH CLOSING DATE; AND


 


(E)           ALL OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE REASONABLY NECESSARY
AND REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


10.3.        OBLIGATIONS OF PURCHASER AT CLOSING. ON THE CLOSING DATE, PURCHASER
SHALL DELIVER OR CAUSE TO BE DELIVERED THE FOLLOWING DOCUMENTS, AND TAKE THE
OTHER ACTIONS IDENTIFIED BELOW:


 


(A)           PURCHASER’S DULY-EXECUTED COUNTERPARTS TO EACH BILL OF SALE AND
ASSIGNMENT AND ASSUMPTION BEING EXECUTED AND DELIVERED BY SELLER ON SUCH CLOSING
DATE;


 


(B)           CERTIFICATES EXECUTED AS OF THE CLOSING DATE BY (X) PURCHASER’S
CORPORATE SECRETARY ATTESTING TO THE CERTIFICATE OF INCORPORATION, BYLAWS AND
AUTHORIZING RESOLUTIONS OF PURCHASER IN THE RESPECTIVE FORMS ATTACHED AND TO THE
INCUMBENCY AND SIGNATURES OF OFFICERS AND (Y) PURCHASER’S AUTHORIZED OFFICER
ATTESTING TO SATISFACTION OF THE CONDITIONS TO SELLER’S OBLIGATIONS AS SET FORTH
IN SECTIONS 8.1 AND 8.2;


 


(C)           RECORDS AND EVIDENCE ESTABLISHING TO SELLER’S REASONABLE
SATISFACTION PURCHASER’S PRIOR RECEIPT OF THE OUTSTANDING PURCHASER APPROVALS
AND THE CLOSING DATE VALIDITY OF ALL OTHER PURCHASER-REQUIRED APPROVALS THAT ARE
IN ANY WAY REASONABLY MATERIAL TO THE LAWFUL AND VALID CONSUMMATION AND EFFECT
OF THE TRANSACTIONS OCCURRING ON SUCH CLOSING DATE; AND


 


(D)           ALL OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE REASONABLY NECESSARY
AND REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


10.4.        POST CLOSING SETTLEMENT PAYMENT.  WITHIN FIVE BUSINESS DAYS AFTER
THE DATE THAT IS FOUR MONTHS AFTER THE FINAL CLOSING DATE (THE “ATTRITION
DETERMINATION DATE”), PURCHASER SHALL DETERMINE AND SHALL PROVIDE A WRITTEN
SCHEDULE (THE “ATTRITION NOTICE”) TO SELLER OF ANY BUSINESS ACCESS LINES THAT
DISCONTINUED SERVICE WITH PURCHASER  PRIOR TO THE SAID ATTRITION DETERMINATION
DATE (“DISCONTINUED BUSINESS LINES”) AND THE NUMBER OF REMAINING ACTIVE MIGRATED
BUSINESS ACCESS LINES (“FINAL BUSINESS LINE NUMBER”).  SELLER SHALL HAVE FIVE
DAYS AFTER RECEIPT OF THE ATTRITION NOTICE TO ACCEPT THE DATA CONTAINED THEREIN
OR REQUEST ADDITIONAL SUPPORT.  ADDITIONAL SUPPORT SHALL BE PROVIDED BY INVITING
TO PURCHASER’S OFFICE TWO OF SELLER’S REPRESENTATIVES TO REVIEW FIRST HAND THE
VERIZON BILLING AND CUSTOMER SERVICE DATA THAT WAS USED TO SUPPORT THE ATTRITION
NOTICE.   WITHIN FIVE (05) DAYS AFTER SELLER AGREES TO THE NUMBER OF
DISCONTINUED BUSINESS LINES AND THE FINAL BUSINESS LINE NUMBER, THERE SHALL BE
PAID TO SELLER BY THE ESCROW AGENT FROM THE INITIAL DEPOSIT, AS A FINAL
SETTLEMENT PAYMENT (“POST CLOSING SETTLEMENT PAYMENT”) AGAINST  THE PURCHASE
PRICE, AN AMOUNT EQUAL TO THE SUM (IF ANY) OF: (I) THE PRODUCT OF (X) THE FINAL
BUSINESS LINES NUMBER,


 


 


10

--------------------------------------------------------------------------------



 


TIMES (Y) $150, LESS (II) THE INITIAL PAYMENT.  ANY REMAINING AMOUNT OF THE
INITIAL DEPOSIT SHALL BE REPAID TO PURCHASER AS AN ADJUSTMENT AGAINST THE
PURCHASE PRICE.


 

ARTICLE 11
SURVIVAL

 

All representations, warranties, covenants and agreements of the Parties made in
this Agreement or in any exhibit, schedule, certificate or agreement delivered
in accordance with this Agreement shall survive the execution and delivery of,
and the Closing of the transactions under, this Agreement as provided in
Articles 2, 5 and 6 of this Agreement.

 

ARTICLE 12
OTHER PROVISIONS

 


12.1.        FURTHER ASSURANCES. AFTER THE CLOSING DATE, EACH OF THE PARTIES
WILL TAKE SUCH ACTIONS AND EXECUTE AND DELIVER TO THE OTHER PARTY SUCH FURTHER
DOCUMENTS, INSTRUMENTS OF ASSIGNMENT, CONVEYANCES AND TRANSFERS CONSISTENT WITH
THEIR RESPECTIVE POST-CLOSING COVENANTS CONTAINED IN ARTICLES 5 AND 6, AS
APPLICABLE, AS REASONABLY NECESSARY TO GIVE FULL LEGAL EFFECT TO THE
TRANSACTIONS AND AGREEMENTS AS EXPRESSLY INTENDED IN THIS AGREEMENT.


 


12.2.        BENEFIT AND ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS; PROVIDED THAT NEITHER PARTY MAY ASSIGN THIS AGREEMENT,
OR OTHERWISE TRANSFER OR DELEGATE ANY RIGHTS, INTERESTS, OBLIGATIONS OR
LIABILITIES HEREUNDER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY (NOT
TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED WHERE SUCH ASSIGNMENT OR
DELEGATION IS TO BE MADE TO A WHOLLY-OWNED SUBSIDIARY OF THE ASSIGNING PARTY AND
SUCH ASSIGNING PARTY SHALL REMAIN FULLY LIABLE FOR PERFORMANCE HEREUNDER AFTER
GIVING EFFECT THERETO).


 


12.3.        AMENDMENT, WAIVER. THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED
OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH
ENFORCEMENT OF SUCH AMENDMENT OR WAIVER IS SOUGHT. ANY WAIVER OF ANY TERM OR
CONDITION OF THIS AGREEMENT OR ANY BREACH HEREOF SHALL NOT OPERATE AS A WAIVER
OF ANY OTHER SUCH TERM, CONDITION OR BREACH, AND NO FAILURE TO ENFORCE ANY
PROVISION HEREOF SHALL OPERATE AS A WAIVER OF SUCH PROVISION OR OF ANY OTHER
PROVISION HEREOF.


 


12.4.        GOVERNING LAW, JURISDICTION; RELATED WAIVERS. THE CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE FEDERAL [AND STATE] COURTS LOCATED WITHIN NEW YORK COUNTY, STATE OF
NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION WITH REGARD TO ALL MATTERS RELATING
TO THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, AS SUCH, IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH
PROCEEDING.  ADDITIONALLY, EACH PARTY EXPRESSLY WAIVES AND FOREGOES, EXCEPT AS
PROVIDED IN SECTION 6.6, ANY RIGHT TO RECOVER PUNITIVE, EXEMPLARY, CONSEQUENTIAL
OR SIMILAR DAMAGES IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


12.5.        NON-SOLICITATION AGREEMENT.  FOR A PERIOD OF THREE (3) YEARS AFTER
THE FINAL CLOSING DATE, NEITHER SELLER NOR ANY AFFILIATE, NOR ANY OF THE
RESPECTIVE, MEMBERS, SHAREHOLDERS, PARTNER, OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL USE ANY CUSTOMER LISTS OR SIMILAR CUSTOMER INFORMATION TO SOLICIT
DIRECTLY OR INDIRECTLY SUBJECT CUSTOMERS OF THE PURCHASER EXISTING ON THE FINAL
CLOSING DATE.


 


 


11

--------------------------------------------------------------------------------



 


12.6.        NOTICES. ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE
GIVEN UNDER THE PROVISIONS OF THIS AGREEMENT (A) SHALL BE IN WRITING; (B) SHALL
BE DELIVERED PERSONALLY, INCLUDING BY MEANS OF FACSIMILE, OVERNIGHT EXPRESS
DELIVERY, OR MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID AND RETURN
RECEIPT REQUESTED; (C) SHALL BE EFFECTIVE ON THE DATE OF PERSONAL DELIVERY, UPON
DISPATCH BY FACSIMILE WITH ELECTRONIC CONFIRMATION OF TRANSMISSION, ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING TRANSFER TO AN OVERNIGHT COURIER FOR
DELIVERY, THE DATE SET FORTH ON THE RETURN RECEIPT; AND (D) SHALL BE DELIVERED
OR MAILED TO THE ADDRESSES OR FACSIMILE NUMBERS SET FORTH BELOW OR TO SUCH OTHER
ADDRESS AS ANY PARTY MAY FROM TIME TO TIME DIRECT IN WRITING IN ACCORDANCE WITH
THIS SECTION (TELEPHONE NUMBERS ARE PROVIDED TO ASSIST IN COORDINATION, BUT
TELEPHONE CONVERSATIONS DO NOT CONSTITUTE NOTICE):


 

If to Purchaser:

 

Manhattan Telecommunications Corporation

44 Wall Street, 6th Floor

New York, NY 10005

Attn: Andoni Ecomomou, COO and EVP

Facsimile: 212.635.5074

 

with a copy to:

 

Garfunkel, Wild & Travis, P.C.

Counsel to Purchaser

111 Great Neck Road — Suite 503

Great Neck, New York 11021

Attn:  Burton S. Weston, Esq.

Facsimile: 516.466.5964

 

If to Seller:  Individual delivery to each of:

StarVox Communications, Inc.

43480 Yukon Drive, Suite 201

Ashburn, VA  20147

Attn: Chris McKee, General Counsel

Facsimile: 202-330-5106

 

12.6.        Entire Agreement; Counterparts.  This Agreement and the Seller’s
Documents and Purchaser’s Documents contemplated hereby constitute the entire
agreement, and supersede all prior or contemporaneous agreements or
understandings, written or oral between the Parties with respect to the subject
matter hereof.  This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party, regardless of whether all Parties have executed
the same counterpart.  Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

[Remainder of page intentionally left blank]

 

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the Effective Date first written above.

 

PURCHASER:

 

 

MANHATTAN TELECOMMUNICATIONS CORPORATION

 

 

 

By:

/s/ Andoni Economou

 

 

 

Name:

Andoni Economou

 

 

 

Title:

MetTel EVP

 

 

 

 

 

 

EACH OF THE SEVERAL PURCHASER DESIGNEES

 

Upon signature to the applicable Bill(s) of Sale by which acceding to this
Agreement

 

 

 

 

 

 

SELLER:

 

 

STARVOX COMMUNICATIONS, INC.,

 

as collectively comprising, together with its wholly-owned
subsidiary signing below, the “Seller” hereunder

 

 

 

By:

/s/ John Reiland

 

 

 

Name:

John Reiland

 

 

 

Title:

Starvox CFO

 

 

 

 

 

 

CAPITAL TELECOMMUNICATIONS, INC.,

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------